

114 S2738 IS: Political Intelligence Transparency Act of 2016
U.S. Senate
2016-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2738IN THE SENATE OF THE UNITED STATESMarch 17, 2016Mr. Grassley introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo amend the Lobbying Disclosure Act of 1995 to require the disclosure of political intelligence
			 activities, to amend title 18, United States Code, to provide for
			 restrictions on former officers, employees, and elected officials of the
			 executive and legislative branches regarding political intelligence
			 contacts, and for other purposes.
	
 1.Short titleThis Act may be cited as the Political Intelligence Transparency Act of 2016. 2.Disclosure of political intelligence activities under lobbying disclosure act (a)DefinitionsSection 3 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602) is amended—
 (1)in paragraph (2)— (A)by inserting after lobbying activities each place that term appears the following: or political intelligence activities; and
 (B)by inserting after lobbyists the following: or political intelligence consultants; (2)in paragraph (10), by inserting combined political intelligence activities and after whose; and
 (3)by adding at the end the following new paragraphs:  (17)Political intelligence activitiesThe term political intelligence activities means political intelligence contacts and efforts in support of such contacts, including preparation and planning activities, research, and other background work that is intended, at the time it is performed, for use in contacts, and coordination with such contacts and efforts of others.
						(18)Political intelligence contact
 (A)DefinitionThe term political intelligence contact means any oral or written communication (including an electronic communication) to or from a covered executive branch official or a covered legislative branch official, the information derived from which is for use in analyzing the markets for securities, commodities for future delivery, swaps, or security-based swaps, and which is made on behalf of a client with regard to—
 (i)the formulation, modification, or adoption of Federal legislation (including legislative proposals);
 (ii)the formulation, modification, or adoption of a Federal rule, regulation, Executive order, or any other program, policy, or position of the United States Government;
 (iii)the administration or execution of a Federal program or policy (including the negotiation, award, or administration of a Federal contract, grant, loan, permit, or license); or
 (iv)the nomination or confirmation of a person for a position subject to confirmation by the Senate. (B)ExceptionThe term political intelligence contact does not include a communication that is—
 (i)made by a representative of a media organization (as such term is defined in this subsection) if the purpose of the communication is gathering and disseminating news and information to the public;
 (ii)made in a speech, article, publication or other material that is distributed and made available to the public, or through radio, television, cable television, or other medium of mass communication;
 (iii)made on behalf of a government of a foreign country or a foreign political party and disclosed under the Foreign Agents Registration Act of 1938 (22 U.S.C. 611 et seq.);
 (iv)a request for a meeting, a request for the status of an action, or any other similar administrative request, if the request does not include an attempt to influence a covered executive branch official or a covered legislative branch official;
 (v)made in the course of participation in an advisory committee subject to the Federal Advisory Committee Act;
 (vi)testimony given before a committee, subcommittee, or task force of the Congress, or submitted for inclusion in the public record of a hearing conducted by such committee, subcommittee, or task force;
 (vii)information provided in writing in response to an oral or written request by a covered executive branch official or a covered legislative branch official for specific information;
 (viii)required by subpoena, civil investigative demand, or otherwise compelled by statute, regulation, or other action of the Congress or an agency, including any communication compelled by a Federal contract, grant, loan, permit, or license;
 (ix)made in response to a notice in the Federal Register, Commerce Business Daily, or other similar publication soliciting communications from the public and directed to the agency official specifically designated in the notice to receive such communications;
 (x)not possible to report without disclosing information, the unauthorized disclosure of which is prohibited by law;
 (xi)made to an official in an agency with regard to— (I)a judicial proceeding or a criminal or civil law enforcement inquiry, investigation, or proceeding; or
 (II)a filing or proceeding that the Government is specifically required by statute or regulation to maintain or conduct on a confidential basis, if that agency is charged with responsibility for such proceeding, inquiry, investigation, or filing;
 (xii)made in compliance with written agency procedures regarding an adjudication conducted by the agency under section 554 of title 5, United States Code, or substantially similar provisions;
 (xiii)a written comment filed in the course of a public proceeding or any other communication that is made on the record in a public proceeding;
 (xiv)a petition for agency action made in writing and required to be a matter of public record pursuant to established agency procedures;
 (xv)made on behalf of an individual with regard to that individual's benefits, employment, or other personal matters involving only that individual, except that this clause does not apply to any communication with—
 (I)a covered executive branch official; or (II)a covered legislative branch official (other than the individual's elected Members of Congress or employees who work under such Members' direct supervision), with respect to the formulation, modification, or adoption of private legislation for the relief of that individual;
 (xvi)a disclosure by an individual that is protected under the amendments made by the Whistleblower Protection Act of 1989, under the Inspector General Act of 1978, or under another provision of law;
 (xvii)made by— (I)a church, its integrated auxiliary, or a convention or association of churches that is exempt from filing a Federal income tax return under paragraph 2(A)(i) of section 6033(a) of the Internal Revenue Code of 1986; or
 (II)a religious order that is exempt from filing a Federal income tax return under paragraph (2)(A)(iii) of such section 6033(a); and
 (xviii)between— (I)officials of a self-regulatory organization (as defined in section 3(a)(26) of the Securities Exchange Act) that is registered with or established by the Securities and Exchange Commission as required by that Act or a similar organization that is designated by or registered with the Commodities Future Trading Commission as provided under the Commodity Exchange Act; and
 (II)the Securities and Exchange Commission or the Commodities Future Trading Commission, respectively; relating to the regulatory responsibilities of such organization under that Act.(19)Political intelligence firmThe term political intelligence firm means a person or entity that has one or more employees who are political intelligence consultants to a client other than that person or entity.
 (20)Political intelligence consultantThe term political intelligence consultant means any individual who is employed or retained by a client for financial or other compensation for services that include one or more political intelligence contacts, including an individual who provides brokerage and research services under section 28(e) of the Securities Exchange Act of 1934 (15 U.S.C. 78bb(e)), other than an individual whose combined political intelligence activities and lobbying activities constitute less than 20 percent of the time engaged in the services provided by such individual to that client over a 3-month period.
 (21)SecurityThe term security has the meaning given such term in section 3(a)(10) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a)(10)).
 (22)Security-based swapThe term security-based swap has the meaning given such term in section 3(a)(68) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a)(68)).
 (23)CommodityThe term commodity has the meaning given such term in section 1a(9) of the Commodity Exchange Act (7 U.S.C. 1a(9)). (24)SwapThe term swap has the meaning given such term in section 1a(47) of the Commodity Exchange Act (7 U.S.C. 1a(47))..
 (b)Registration requirementSection 4 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1603) is amended— (1)in subsection (a)—
 (A)by amending paragraph (1) to read as follows:  (1)General ruleA lobbyist or a political intelligence consultant (or, as provided under paragraph (2), the organization employing such lobbyist or consultant), shall register with the Secretary of the Senate and the Clerk of the House of Representatives—
 (A)no later than 45 days after— (i)the lobbyist first makes a lobbying contact or is employed or retained to make a lobbying contact, whichever is earlier; or
 (ii)the political intelligence consultant first makes a political intelligence contact or is employed or retained to make a political intelligence contact, whichever is earlier; or
 (B)on the first business day after such 45th day if the 45th day is not a business day.; (B)in paragraph (2), by inserting after lobbyists each place that term appears the following: or political intelligence consultants; and
 (C)in paragraph (3)(A)— (i)in clause (i)—
 (I)by inserting after lobbying activities the following: and political intelligence activities; and (II)by inserting after lobbying firm the following: or political intelligence firm;
 (ii)in clause (ii)— (I)by inserting after lobbying activities the following: and political intelligence activities; and
 (II)by inserting after lobbying activities the following: or political intelligence activities; (2)in subsection (b)—
 (A)in paragraph (3), by inserting after lobbying activities each place that term appears the following: or political intelligence activities; (B)in paragraph (4)—
 (i)in the matter preceding subparagraph (A), by inserting after lobbying activities the following: or political intelligence activities; and (ii)in subparagraph (C), by inserting after lobbying activity the following: or political intelligence activity;
 (C)in paragraph (5), by inserting after lobbying activities each place that term appears the following: or political intelligence activities; and (D)in the matter following paragraph (6), by inserting or political intelligence activities after such lobbying activities;
 (3)in subsection (c)— (A)in paragraph (1), by inserting after lobbying contacts the following: or political intelligence contacts; and
 (B)in paragraph (2)— (i)by inserting after lobbying contact the following: or political intelligence contact; and
 (ii)by inserting after lobbying contacts the following: and political intelligence contacts; and (C)by inserting after paragraph (2), the following new paragraph:
						
 (3)Rule of constructionAny threshold dollar amount or percentage described in subsection (b) relates to the sum of the income, contributions, or percent equitable ownership related to lobbying activities plus the income, contributions, or percent equitable ownership related to political intelligence activities.; and
 (4)in subsection (d), by inserting after lobbying activities each place that term appears the following: or political intelligence activities. (c)Reports by registered political intelligence consultantsSection 5 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1604) is amended—
 (1)in subsection (a), by inserting after lobbying activities the following: and political intelligence activities; (2)in subsection (b)—
 (A)in paragraph (2)— (i)in the matter preceding subparagraph (A), by inserting after lobbying activities the following: or political intelligence activities;
 (ii)in subparagraph (A)— (I)by inserting after lobbyist the following: or political intelligence consultant; and
 (II)by inserting after lobbying activities the following: or political intelligence activities; (iii)in subparagraph (B), by inserting after lobbyists the following: and political intelligence consultants; and
 (iv)in subparagraph (C), by inserting after lobbyists the following: or political intelligence consultants; (B)in paragraph (3)—
 (i)by inserting after lobbying firm the following: or political intelligence firm; and (ii)by inserting after lobbying activities each place that term appears the following: or political intelligence activities; and
 (C)in paragraph (4), by inserting after lobbying activities each place that term appears the following: or political intelligence activities; and (3)in subsection (d)(1), in the matter preceding subparagraph (A), by inserting or a political intelligence consultant after a lobbyist.
 (d)Disclosure and enforcementSection 6(a) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1605) is amended— (1)in paragraph (3)(A), by inserting after lobbying firms the following: , political intelligence consultants, political intelligence firms,;
 (2)in paragraph (7), by striking or lobbying firm and inserting lobbying firm, political intelligence consultant, or political intelligence firm; and (3)in paragraph (8), by striking or lobbying firm and inserting lobbying firm, political intelligence consultant, or political intelligence firm.
 (e)Rules of constructionSection 8(b) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1607(b)) is amended by striking or lobbying contacts and inserting lobbying contacts, political intelligence activities, or political intelligence contacts. (f)Identification of clients and covered officialsSection 14 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1609) is amended—
 (1)in subsection (a)— (A)in the heading, by inserting or Political Intelligence after Lobbying;
 (B)by inserting or political intelligence contact after lobbying contact each place that term appears; and (C)in paragraph (2), by inserting or political intelligence activity, as the case may be after lobbying activity;
 (2)in subsection (b)— (A)in the heading, by inserting or Political Intelligence after Lobbying;
 (B)by inserting or political intelligence contact after lobbying contact each place that term appears; and (C)in paragraph (2), by inserting or political intelligence activity, as the case may be after lobbying activity; and
 (3)in subsection (c), by inserting or political intelligence contact after lobbying contact. (g)Annual audits and reports by comptroller generalSection 26 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1614) is amended—
 (1)in subsection (a)— (A)by inserting political intelligence firms, political intelligence consultants, after lobbying firms; and
 (B)by striking lobbying registrations and inserting registrations; (2)in subsection (b)(1)(A), by inserting political intelligence firms, political intelligence consultants, after lobbying firms; and
 (3)in subsection (c), by inserting or political intelligence consultant after a lobbyist. 3.Restrictions on former officers, employees, and elected officials of the executive and legislative branches regarding political intelligence contactsSection 207 of title 18, United States Code, is amended—
 (1)in subsection (a)— (A)in paragraph (1), by inserting after with the intent to influence, the following: or with the intent to gain information for use in analyzing securities or commodities markets, or in informing investment decisions in securities or commodities markets,;
 (B)in paragraph (2), by inserting after with the intent to influence, the following: or with the intent to gain information for use in analyzing securities or commodities markets, or in informing investment decisions in securities or commodities markets,;
 (2)in subsection (c)(1), by inserting after with the intent to influence, the following: or with the intent to gain information for use in analyzing securities or commodities markets, or in informing investment decisions in securities or commodities markets,;
 (3)in subsection (d)(1), by inserting after with the intent to influence, the following: or with the intent to gain information for use in analyzing securities or commodities markets, or in informing investment decisions in securities or commodities markets,;
 (4)in subsection (e), by inserting after with the intent to influence, each place it appears the following: or with the intent to gain information for use in analyzing securities or commodities markets, or in informing investment decisions in securities or commodities markets,;
 (5)in subsection (i)(1), by inserting after with the intent to influence, each place it appears the following: or with the intent to gain information for use in analyzing securities or commodities markets, or in informing investment decisions in securities or commodities markets,; and
 (6)in subsection (j), by adding at the end the following:  (8)Representative of a media organizationThe restrictions contained in this section relating to a communication made with the intent to gain information for use in analyzing securities or commodities markets, or in informing investment decisions in securities or commodities markets shall not apply to a communication made by a representative of a media organization (as such term is defined in section 3 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602)), if the purpose of the communication is gathering and disseminating news and information to the public..
 4.Effective dateThe amendments made by this Act shall apply with respect to any political intelligence contact (as defined in section 3 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602), as added by section 2 of this Act) that is made on or after the 90th day after the date of the enactment of this Act.